Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 22 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa.
					Washington 22. July 1822.
				
				We continue to be delighted almost daily with your journalizing Letters—which together with our visits to the theatre, enliven the dulness of our half–solitude—Scarcely a day passes indeed but I have new visitors at my Office; but they all merely candidates for Office, and though of course all persons of extraordinary merit, their conversation has no tendency to make or keep one cool, in these dog–dayson the progress of the feud between Coll. Cumming and Mr M Duffie, I marvel a little, and meditate much—I marvel chiefly, that with all the publicity that has for so long a time been given to it, the cause of the duel has never yet been made known—In my estimation of things that is a piece of preliminary information, essential to the making up of an opinion upon what has followed, and is like to follow—I regret that men so capable of better things, as both  those Gentlemen appear to be, should suffer their Passions to lead their fortitude into the direction which it has taken—And there is an inflexibility in the conduct of Cumming, which seems akin to bloodthirstiness—But it must be considered that he is as eager to expose his own life, as to take that of his antagonist, and according to the code of single combat, his course has at least the appearance of consistency. Yet if they are to fight again I cannot help wishing his adversary may be as successful at the second shot as he was at the first—I have some curiosity to learn, whether with a ball lodged in the small of his back, he would be as earnest for another shot then and there, as he was for a chance against an adversary in that conditionFrom the explanation which judge Johnson has given, it would seem that he really did not intend to reflect upon the court of Magistrates and Freeholders. I have not seen his pamphlet, and do not know whether he has assigned the reason, why he did just at that time publish anonymously the narrative which gave offence.George and I, and all the family here are well, save gasping for breath from the heat—I am drudging like a slave, in self-defence against brother Jonathan, though I know very well that his character can never be put down much lower than he has put it himself, by his reply to my Remarks—But through he had as good defence to make of himself, he did turn upon me with a new quiver of Liliputian arrows—which I have thought it my duty to shake off—My present intention is if he writes again to let him have the last word; but I have not done with his late publication yet—I see the public are getting weary of the controversy; But they are the first to shew it, who are afraid that I shall not leave even a nail in their hands to scratch me with.On Saturday we had for a farce at the theatre, the Midnight Hour, a translation from the French of Ruse contre Ruse, ou Guerre ouverte—Do you remember seeing it at poor Coulaincourt’s? and the comments to which it gave rise there?—I believe it was his compliment de clôture, at the Court of Alexander—It was very amusing then, and is now.George is plunged head over ears in the Fortunes of Nigel.Yours affectionately.
				
					J. Q. A.
				
				
			